Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,4,11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitation of “ the Mw/Mn” does not have proper antecedent basis.
Claim 4 has the same problem as claim 1.
In claim 11, the recitation of “ the form” does not have proper antecedent basis.
	In claim 13, the limitation “ gluten-free cereal products, gluten-free bar products” is vague and indefinite because it is unclear what products are included.  Cereal products encompass a wide variety of product, for instance, the bakery products claimed can also be a cereal product or cracker is a cereal product.  It is unclear what is defined by cereal products.  The same problem is noted for bar products; it is unclear the type of product included in such recitation.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (2013/0323355) in view of Mallon ( 2010/0063269).
For claim 1, Zhang discloses a composition comprising gluten-free cereal flour and a hydroxypropyl methylcellulose.  The hydroxypropyl methylcellulose contains 10-40% methoxyl groups and 3-35%, preferably 4-12% hydroxypropoxyl groups.  For claim 5, the methoxyl groups are in the range of 10-40, preferably 15-30%,  
For claims 6-7, the hydroxypropoxyl groups are in the range of 4-12%.  
For claims 8-9, the hydroxypropyl methylcellulose is includes in amount of up to 15 parts based on 100 parts of the gluten-free flours.  For claim 11, water is added to the composition to prepare dough or batter.  
For claim 12, a food product is made from the composition. 
For claim 13, the food products include bakery dough such as bread, muffins, cereal product, bar products etc.. 
 ( see paragraphs 0008,0013,0014,0016,0021,0024,0025)

Mallon discloses a process for reducing the average molecular weight of cellulose ether.  The weight average molecular weight and the number average weight are both reduced.  Mallon discloses the molecular weight of a cellulose ether is commonly expressed by its viscosity.  The reduction in viscosity is an indication of the molecular weight reduction.  Depolymerization of the cellulose causes a reduction in viscosity.  The reduction in viscosity  changes the color of the cellulose ether.  ( see paragraphs 0014,0020,0021,0034)
The claimed ranges of hydroxypropyl  methylcellulose, methoxyl content and hydroxypropoxyl content lie within the ranges disclosed in Zhang. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990)
As shown in Mallon the average molecular weight and the number average molecular weight of the cellulose ether is related to the degree of polymerization which affects the viscosity of the cellulose.  The viscosity affects the color of the cellulose ether.  Knowing this property and how the cellulose ether can be treated to reduce the viscosity and obtain certain Mw/Mn ratio, it would have been within the skill of one in the art to determine the Mw/Mn and viscosity depending  the color desired.  Such parameter is a result-effective variable which can be determined through routine experimentation.  Zhang discloses different types of gluten-free flour can be used.  It would have been an obvious matter of choice to select any particular combination depending on the taste, flavor and texture desired.  The selection would have been a matter of preference.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
September 8, 2021
/LIEN T TRAN/Primary Examiner, Art Unit 1793